—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered February 2, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 10 to 20 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 8 to 16 years, and otherwise affirmed.
Defendant’s suppression motion was properly denied. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The totality of the circumstances supports the hearing court’s finding that defendant’s videotaped statements were voluntarily made (see Arizona v Fulminante, 499 US 279, 285-288 [1991]; People v Anderson, 42 NY2d 35, 38-39 [1977]). The delay in defendant’s arraignment was not excessive and did not render the confession involuntary (see People v Ramos, 99 NY2d 27, 35 [2002]).
The court’s charge on the jury’s role in assessing the voluntariness of defendant’s statements conveyed the proper standards when read as a whole and in the context of the factual issues raised at trial (see People v Fields, 87 NY2d 821 [1995]).
We find the sentence excessive to the extent indicated.
We have considered and rejected defendant’s remaining *294claims. Concur — Buckley, P.J., Rosenberger, Lerner, Friedman and Gonzalez, JJ.